IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JACK THOMAS CURRIE,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-5578

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 31, 2017.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Jack Thomas Currie, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant has filed a rule 3.800(a) motion in which he argues that because

he was a juvenile when he committed the offense of sexual battery with a firearm
and received a life sentence with the possibility of parole, he is entitled to be

resentenced pursuant to Atwell v. State, 197 So. 3d 1040 (Fla. 2016), and Henry v.

State, 175 So. 3d 675 (Fla. 2015).     We disagree.     Appellant was afforded a

meaningful opportunity to obtain release and, in fact, was released on parole when

he was 25 years old. He then violated parole and was reincarcerated. The Florida

Commission on Offender Review has assigned him a presumptive parole release

date, and he continues to be considered for release on parole. We therefore

conclude he is not entitled to be resentenced because he has not received the

functional equivalent of a life sentence. He has already been released once, and he

has the potential to be released again. Thomas v. State, 78 So. 3d 644, 646 (Fla.

1st DCA 2012) (discussing that while some sentences “may become the functional

equivalent of a life sentence, we do not believe that situation has occurred in the

instant case”).

      AFFIRMED.

WOLF, RAY, and BILBREY, JJ., CONCUR.




                                        2